ORDER
PER CURIAM.
Jamel Summers appeals from the motion court’s order overruling, after an evi-dentiary hearing, his Rule 29.15 motion for post-conviction relief. After a jury trial in the Circuit Court of Jackson County, the appellant was convicted of four counts: Count I, robbery in the first degree, § 569.020; Count II, armed criminal action (ACA), § 571.015; Count III, assault in the first degree, § 565.050; and Count TV, ACA. As a result of his convictions, the appellant was sentenced on Counts I and II to consecutive prison terms in the Missouri Department of Corrections of thirty and twenty years and to concurrent terms of thirty and twenty years on Counts III *523and IV, to run concurrently with the sentences on Counts I and II.
The appellant raises two points on appeal. In both points, he claims he received ineffective assistance of counsel. He claims that the motion court erred in overruling his Rule 29.15 motion for post-conviction relief for ineffective assistance of counsel, after an evidentiary hearing, because the evidence at the motion hearing conclusively established that he received ineffective assistance of counsel for trial counsel’s: (1) failure to call certain witnesses to testify at trial; and (2) refusal to allow him to testify at trial.
We affirm pursuant to Rule 84.16(b).